                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

                                      Plaintiff,                                      OPINION AND ORDER
         v.
                                                                                              19-cv-367-wmc
SANDRA MCARDLE, JOLINDA
WATERMAN and GARY BOUGHTON,

                                       Defendants.
-----------------------------------------------------------------------------------------------------------------------------

JACKIE CARTER,

                                      Plaintiff,
         v.
                                                                                              19-cv-384-wmc
SANDRA MCARDLE and JOLINDA
WATERMAN,

                                       Defendants.
-----------------------------------------------------------------------------------------------------------------------------

JACKIE CARTER,

                                      Plaintiff,
         v.
                                                                                              19-cv-397-wmc
SANDRA MCARDLE, JOLINDA
WATERMAN, and MR. BROWN,

                                      Defendants.


         Pro se plaintiff Jackie Carter, an inmate in the custody of the Wisconsin Department

of Corrections (“DOC”) incarcerated at the Wisconsin Secure Program Facility (“WSPF”).

In Case No. 19-cv-057, he was given leave to pursue an Eight Amendment deliberate

indifference claim against defendants Jolinda Waterman and Sandra McArdle. Defendant

Waterman is (or was) an employee with the DOC, employed at WSPF as the Health
Services Unit (“HSU”) manager. Defendant McArdle is a nurse practitioner, who provides

health services as an independent contractor to WSPF inmates, including plaintiff Carter.

In the ’057 case, plaintiff alleges that defendants violated his Eighth Amendment rights by

failing to treat adequately a hernia mesh infection and by withholding prescription pain

medication. (3/18/19 Op. & Order (’057 dkt. #10).) In considering Carter’s voluminous

motions in that case, including various motions for a preliminary injunction, the court has

already considered Carter’s complaints about denial of shoes, braces and orthotics, and in

defendant Waterman’s pending motion for summary judgment, she includes facts and

arguments relating to that issue as well.

       This brings us to the three cases listed in the caption above. In each of these three,

proposed cases, plaintiff would again assert claims against Waterman and McArdle, as well

as against WSPF Warden Gary Boughton in Case No. 19-cv-367 and against WSPF unit

manager Brown in Case No. 19-cv-397. Because plaintiff is incarcerated and is seeking

redress from a governmental employee, the Prison Litigation Reform Act (“PLRA”) requires

the court to screen these complaints and dismiss any portions that: (1) are frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek money

damages from a defendant who is immune from such relief. 28 U.S.C. § 1915A. For the

reasons that follow, the court will grant plaintiff leave to proceed: (1) in the 19-cv-367

case, on an Eighth Amendment claim against defendants Waterman and McArdle for

failure to provide a medical mattress; and (2) in the 19-cv-384 case, on a First Amendment

retaliation claim against defendants Waterman and McArdle for a brief discontinuance of

his Pregabalin prescription allegedly in response to his filings in the ’057 case. In the 19-


                                             2
cv-397 case, however, the court will deny him leave to proceed on the basis that any viable

claims concerning shoes, braces and orthotics is already part of the original ’057 lawsuit

still pending in this case.



                                            OPINION 1

I. Screening of Proposed Complaints

    A. ’367 Lawsuit: Denial of Medical Mattress

       In this lawsuit, plaintiff alleges that he has a “very serious problem (medical) with

my spine, back, hips, knees, feet, ankles,” and in 2018, he was referred to a specialist, Dr.

Patterson, in LaCrosse, Wisconsin. (Compl. (’367 dkt. #1) 1.) Dr. Patterson “ordered

and prescribed” a medical mattress. (Id.) After defendants refused that prescription,

plaintiff was later referred to another specialist, Dr. Neuman, also in La Crosse, who also

ordered a medical mattress. Defendants again refused to fill that prescription. Plaintiff

now alleges that the denials actually exacerbated his already serious pain.

       Plaintiff seeks to pursue an Eighth Amendment deliberate indifference claim for the

denial of a medical mattress. The Eighth Amendment affords prisoners a constitutional

right to medical care. Snipes v. DeTella, 95 F.3d 586, 590 (7th Cir. 1996) (citing Estelle v.

Gamble, 429 U.S. 97, 103 (1976)). To allege a claim for deliberate indifference, plaintiff

must plead that: (1) he had an objectively serious medical need; and (2) defendants were



1
  Given the limited nature of the allegations in each of the proposed lawsuits, the court has opted
to set forth the facts in the opinion section. In addressing any pro se litigant’s complaint, the court
must read the allegations of the complaint generously, resolving ambiguities and making reasonable
inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972).


                                                  3
deliberately indifferent to it. Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

       “A medical need is considered sufficiently serious if the inmate’s condition has been

diagnosed by a physician as mandating treatment or is so obvious that even a lay person

would perceive the need for a doctor’s attention.” Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012) (quoting Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011)). Carter’s complaint

alleges that he is suffering from chronic pain issues, exacerbated by sleeping on a typical

institutional mattress. These allegations are sufficient to satisfy the serious medical need

requirement at the pleading stage. See, e.g., Hayes v. Snyder, 546 F.3d 516, 523 (7th Cir.

2008) (determining that “existence of chronic and substantial pain” is a serious medical

need) (internal citation and quotation marks omitted).

       Plaintiff’s allegations also give rise to a reasonable inference that McArdle and

Waterman were aware of his pain issues, and yet both refused to follow specialists’

recommendations or prescriptions for a medical mattress. These allegations are sufficient

to find deliberate indifference. See Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011)

(“Allegations of refusal to provide an inmate with prescribed medication or to follow the

advice of a specialist can also state an Eighth Amendment claim.”). Accordingly, the court

concludes that plaintiff has adequately alleged an Eighth Amendment deliberate

indifference claim against these two defendants.

       Plaintiff’s complaint, however, fails to include any allegations to give rise to an

inference that Warden Gary Boughton is aware of Carter’s medical issues, much less of his

prescriptions for a medical mattress, nor that he was otherwise involved in the denial of a

medical mattress.    See Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010)


                                             4
(“[I]ndividual liability under § 1983 requires personal involvement in the alleged

constitutional violation.”). As such, the court will deny Carter leave to proceed against

him.

       Finally, as the court has previously advised Carter, in pursuing a claim of deliberate

indifference against Waterman and McArdle, Carter should be aware that he will

ultimately need to come forward with admissible evidence permitting a reasonable trier of

fact to conclude that defendant actually acted with deliberate indifference to his serious

medical need. This is a much higher standard than that applied at the initial screening

stage. Specifically, going forward, it will be Carter’s burden to prove that his condition

constituted a serious medical need. Additionally, he must prove that defendants (1) knew

his condition was serious and required treatment or caused serious pain and suffering, and

(2) deliberately ignored his need for proper treatment. Both of these things might very

well require Carter to provide credible expert testimony from a physician.



   B. ’384 Lawsuit: Retaliation Claim

       In the ongoing, previously screened ’057 lawsuit against Waterman and McCardle,

the court required defendants to provide status updates on various medical issues related

to the motion for preliminary injunction plaintiff filed in that lawsuit. Relevant to his new

claim in the ’384 lawsuit, the court required defendants to provide an update on the status

of his Pregabalin (or Lyrica) prescription. Defendants maintain that the prescription was

suspended on April 24, 2019, because Carter refused necessary lab work. (Adams Decl.,

Ex. 1002 (’057 dkt. #40-1) 113-114.) Moreover, they advised that after Carter complied

with this lab work, his Pregabalin prescription was reinstated in June.
                                             5
       In contrast, plaintiff alleges that Waterman and McArdle terminated his Pregabalin

prescription in retaliation for Carter’s request for an injunction in the ’057 case -- more

specifically, his request to restart another prescription medication, Tramadol. Plaintiff

further alleges that the denial of that medication caused him to suffer from “random

releasing and squirting of urine, [loss of] balance, sleeplessness” and other medical

problems. (Compl. (’384 dkt. #1).)

       “An act taken in retaliation for the exercise of a constitutionally protected right

violates the Constitution.” DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000). To state

a claim for retaliation under the First Amendment, Whitaker must allege that: (1) he was

engaged in a constitutionally protected activity; (2) he suffered a deprivation that would

likely deter a person from engaging in the protected activity in the future; and (3) the

protected activity was a motivating factor in defendants’ decision to take retaliatory action.

Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason, 542 F.3d

545, 551 (7th Cir. 2008)).

       As for the first element, Carter’s filings in the ’057 lawsuit constitute protected

activity. Torry v. Nickels, No. 14-CV-479-WMC, 2016 WL 5376240, at *2 (W.D. Wis.

Sept. 26, 2016) (“[I]t is well established that filing a lawsuit complaining of prison policies

constitutes protected activity.” (citing Carter v. Radtke, No. 10-cv-510-wmc, 2014 WL

5494679 (W.D. Wis. Oct. 30, 2014)). As for the second, plaintiff’s allegation of the side

effects he experienced because of the abrupt termination of his Pregabalin prescription

gives rise to a reasonable inference that he suffered a deprivation likely to deter a person

from engaging in protected conduct in the future. Finally, evidence previously submitted


                                              6
by defendants in the ’057 case certainly calls into question whether plaintiff will ultimately

be able to prove the third element -- a causal nexus between the protected activity and this

deprivation.   However, after Higgs v. Carver, 286 F.3d 437 (7th Cir. 2002), even a

conclusory allegation that defendants acted adversely because of protected conduct now

appears to be sufficient to state a claim for retaliation. Id. at 439; see also Henderson v.

Wilcoxen, 802 F.3d 930, 933 (7th Cir. 2015) (reaffirming Higgs standard). Accordingly,

the court finds plaintiff has adequately pleaded such a claim and will grant plaintiff leave to

proceed on a First Amendment retaliation claim against defendants Waterman and

McArdle.



   C. ’397 Lawsuit: Denial of Shoes, Braces and Orthotics

       In this third proposed lawsuit, plaintiff claims that all three defendants, Waterman,

McArdle, and WSPF’s unit manager Mr. Brown, violated his Eighth Amendment rights by

denying him shoes, braces and orthotics necessary to treat his chronic pain issues between

February 3 and March 15, 2019. As described above, the ’057 lawsuit involves plaintiff’s

claims for the denial of shoes, braces and orthotics, as well as claims about his hernia mesh

infection and denial of pain medication. As such, there is no need for Carter to bring a

separate lawsuit as to this claim.

       Although Mr. Brown is not a named defendant in the ’057 lawsuit, and would be in

the ’397 complaint, plaintiff fails to include any specific allegations as to Brown’s

involvement in the denial of plaintiff’s requests for shoes, braces and orthotics for this

roughly six-week period of time. See Minix, 597 F.3d at 833-34. As such, the court will

deny Carter leave to proceed on a claim against him, albeit without prejudice to him
                                              7
moving for permission to amend the ’057 complaint to include allegations specific to

Brown’s involvement.



II. Preliminary Injunctions

       Along with his complaints, Carter also filed motions for preliminary injunctions in

the ’367 and ’384 proposed lawsuits. (’367 dkt. #2; ’384 dkt. #2.) For a variety of

reasons, the court will deny both motions at this time. First, despite substantial, past

experience in doing so in other cases, plaintiff failed to follow the court’s procedure on

motions for injunctive relief, most glaringly by not filing proposed findings of facts with

supporting evidence. Second, in light of Carter’s representations and concessions in the

’057 case, the only remaining issue raised in his various filings in support of a similar

motion for preliminary injunction in that case is the refusal to provide a medical mattress;

since, as plaintiff acknowledged, defendants reinstated his Pregabalin prescription and

provided him with the prescribed shoes, braces and orthotics. (2/19/20 Op. & Order (’057

dkt. #72) 4.)     As such, plaintiff’s motions for preliminary injunction will be denied,

without prejudice to his pursing this relief in the ’367 lawsuit as to the denial of a medical

mattress by following the proper court procedures. 2



III. Other Motions

       Across these three cases, plaintiff has repeatedly filed virtually the same motions for

assistance in recruiting counsel and related motions about the progression of his ’057


2
  The court will direct the clerk’s office to include a copy of the court’s procedure for seeking
injunctive relief to this opinion and order in case plaintiff wishes to renew the motion with respect
to the denial of a medical mattress.

                                                 8
lawsuit. (’367 dkt. ##8, 10, 12, 13, 15; ’384 dkt. #3, 7, 9, 11, 12, 14; ’397 dkt. #5, 7, 9,

10, 12.) Since plaintiff has repeatedly demonstrated his ability to represent himself in

motion practice in this and other cases, the court will deny all of these motions for the

reasons explained in the court’s February 19, 2020, opinion (Op. & Order (’057 dkt. #72)

8-9), without prejudice to renewal should plaintiff survive summary judgment.



IV. Next Steps

          Typically, the next step in the cases for which the court has granted leave to proceed

(Case Nos. ’367 and ’384) would be to serve defendants with the complaint and summons

and this order, either through the informal agreement with the Department of Justice or

by means of the Marshal Service. In light of the ongoing ’057 lawsuit, the court questions

whether a different track may make more sense. Specifically, the court seeks defendants’

input as to (1) whether the claims in the ’367 and ’384 lawsuits should be consolidated

with the ’057 lawsuit, and if so, (2) how such “amendments” would impact the proceedings

in that case, including defendants’ pending (although not fully briefed) motion for

summary judgment.

          In his most recent filings, Carter has also indicated an interest in settling all of his

claims.     Perhaps consolidation of these three lawsuits into one would facilitate those

discussions, to the extent defendants are interested.          As such, the court will require

defendants to submit a short statement in Case No. ‘057 as to their positions with respect

to consolidation of Case Nos. ’367 and ’384 and proposed changes, if any, that may be

necessary to the scheduling order already in place in the ’057 lawsuit.



                                                 9
                                     ORDER

IT IS ORDERED that:

1) In Case No. 19-cv-367, plaintiff Jackie Carter is GRANTED leave to proceed on
   an Eighth Amendment deliberate indifference claim against defendants Sandra
   McArdle and Jolinda Waterman based on the denial of a medical mattress.
   Plaintiff is DENIED leave to proceed against defendant Gary Boughton and the
   claims against him are dismissed without prejudice.

2) In Case No. 19-cv-384, plaintiff Jackie Carter is GRANTED leave to proceed on
   a First Amendment retaliation claim against defendants Sandra McArdle and
   Jolinda Waterman.

3) In Case No. 19-cv-397, plaintiff Jackie Carter is DENIED leave to proceed. The
   clerk’s office is directed to enter judgment and close this case.

4) For the time being, plaintiff must send defendants a copy of every paper or
   document he files with the court. Once plaintiff has learned what lawyer will be
   representing defendants, he should serve the lawyer directly rather than
   defendants. The court will disregard any documents submitted by plaintiff
   unless plaintiff shows on the court’s copy that he has sent a copy to defendants
   or to the defendants’ attorney.

5) Plaintiff should keep a copy of all documents for his own files. If plaintiff does
   not have access to a photocopy machine, he may send out identical handwritten
   or typed copies of his documents.

6) Pursuant to an informal agreement between the Wisconsin Department of
   Justice and this court, copies of plaintiff’s complaint and this order are being
   sent today to the Attorney General for service on the defendants. Under the
   agreement, the Department of Justice will have 60 days from the date of the
   Notice of Electronic filing of this order to answer or otherwise plead to plaintiff’s
   complaint if it accepts service for the defendants.

7) If plaintiff is transferred or released while this case is pending, it is his obligation
   to inform the court of his new address. If he fails to do this and defendants or
   the court are unable to locate him, his case may be dismissed for failure to
   prosecute.

8) Plaintiff’s motions for preliminary injunction (’367 dkt. #2; ’384 dkt. #2) are
   DENIED. The clerk’s office is directed to include a copy of the court’s
   procedures for seeking injunctive relief with the opinion and order in case
   plaintiff wishes to renew his motion with respect to the denial of medical
   mattress claim.

                                        10
9) Plaintiff’s various motions for recruitment of counsel and related motions (’367
   dkt. ##8, 10, 12, 13, 15; ’384 dkt. #3, 7, 9, 11, 12, 14; ’397 dkt. #5, 7, 9, 10,
   12) are DENIED at this time.

10)   On or before March 24, 2020, counsel for defendants in the ’057 are directed
   to file a response to the court’s proposal to consolidate the ’367 and ’384
   lawsuits with the ’057 lawsuit as described in more detail above.

11)    To facilitate defendants’ responses set forth in ¶ 10, the clerk’s office is
   directed to add the attorneys on record in the ’057 case to the ’367 and ’384
   dockets.

Entered this 10th day of March, 2020.

                                  BY THE COURT:


                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     11
